DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 Response to Amendment
	In respond to Applicant’s amendment filed 04/23/2021, claims 1, 2, 26, 31, 32, have been amended.  Claims 6, 11 have been canceled.

	EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below, to the amended claims 1, 2, 26, 31, and 32 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 05/17/2021 with Mr. Randy Pritzker (Attorney for Applicant, Reg. No. 35,986).

Claim 1:	
(Currently Amended) An optical characterization apparatus comprising:
system comprising:
a laser that generates a laser beam; and
a laser cavity having a first mirror and a second mirror that receive and direct the
laser beam in a third direction; and
an optical detection system comprising:
a two-dimensional translation stage configured to translate the second mirror in a
first direction and second direction substantially perpendicular to the third direction;
and 
a controller, coupled to the optical detection system and the two-dimensional translation stage, that
controls operation of the two-dimensional translation stage based on a detected at least one
property of the laser beam;    
wherein the optical detection system receives from the laser system the laser beam
and detects the at least one property of the laser beam and characterizes performance
of the second mirror therefrom;
wherein the first mirror is an output coupler configured to emit at least a portion of the laser beam from the laser cavity and wherein the second mirror is a saturable absorber mirror and the performance characterized includes at least one of mode-locking performance and optical power.

Claim 2:   is canceled.
Claim 26:	
26. (Currently Amended) An optical characterization apparatus comprising:
a laser system configured to generate an intracavity laser beam having a beam axis;

an optical detection system that receives from the laser the laser beam and detects at least
one property of the laser beam and characterizes therefrom performance of the optical element as it functions within the laser system; and
a controller, coupled to the optical detection system and positioning mount, that controls operation of the positioning mount based on the detected at least one property of the laser beam;
wherein the first mirror is an output coupler configured to emit at least a portion of the laser beam from the laser cavity and wherein the second mirror is a saturable absorber mirror and the performance characterized includes at least one of mode-locking performance and optical power.
	
Claim 31:   is canceled.
Claim 32:   
32. (Currently Amended) A method of characterizing an optical element, the method comprising:
scanning the optical element substantially transverse to an intracavity beam of a laser system; and
determining a performance characteristic of the optical element as a function of a measured property of the laser beam; and
controlling movement of the optical element based on the determination; 
wherein the optical element is saturable absorber and the performance characterized includes at least one of mode-locking repetition rate, pump threshold, quality, and power expended.
Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claims 1, 26, and 32 are the same as those set-forth within the Remarks filed 04/23/2021 (specifically pages 9-10) and based on the examiner amendment of claims 1, 26, and 32 on 05/17/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN N NGUYEN/Primary Examiner, Art Unit 2828